UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6596


DEREK PHILLIPS,

                  Petitioner - Appellant,

             v.

JOYCE FRANCIS, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.   Frederick P. Stamp,
Jr., Senior District Judge. (5:06-cv-00159-FPS-JES)


Submitted:    August 20, 2009                 Decided:    August 26, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derek Phillips, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Derek      Phillips,          a     federal        prisoner,     appeals      the

district     court’s    order        accepting      the        recommendation      of     the

magistrate    judge     and       denying      relief     on    his    28 U.S.C.    §   2241

(2006)    petition.          We    have       reviewed    the       record   and   find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.              Phillips v. Francis, No. 5:06-cv-00159-

FPS-JES    (N.D.W.     Va.    Mar.    23,       2009).         We    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                   AFFIRMED




                                                2